Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,201,759.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims which are broader are anticipated by the previously granted species claims as shown below.

U.S. Pat. No. 10,201.759
U.S. Pat. App. No. 16/902913 
Claims 1 and 3
1. A non-transitory computer-readable medium including a video game processing program product for causing a server to execute functions to control progress of a video game in response to an operation of a user, wherein the functions include: 
a generating function configured to generate content in a case where a predetermined condition is satisfied, at least one of the user or a character operated by the user being allowed to participate in the content; 
a storing function configured to store a number of participants who participate in first content and a clear time of the first content in a predetermined storage medium, the first content being a previously cleared content, the first content indicating one content among a plurality of generated contents, and the clear time indicating a time required to clear the first content; 
a setting function configured to refer to the number of participants and the clear time of the first content that has been previously cleared to set up a degree of difficulty for second content, the second content indicating content to be newly generated; and 
a detecting function configured to detect whether a generation condition is satisfied or not, the generation condition being contained in the predetermined condition, and the generation condition being a condition to generate the second content, 

wherein the generating function includes a function configured to generate the second content with the degree of difficulty that was set up by the setting function in a case where the detecting function detects that the generation condition is satisfied, 
wherein information regarding an assumed clear time and information regarding a recommended number of participants of the second content are stored in the storage medium, the assumed clear time indicating a time that is assumed to be required to clear the first content, and 
wherein the setting function includes: a function configured to calculate a first correction value based on the clear time and the assumed clear time; 
a function configured to refer to a predetermined first calculating formula to calculate an assumed number of participants obtained by correcting the number of participants in accordance with the first correction value; 
a function configured to calculate a second correction value based on the assumed number of participants and the recommended number of participants; and 
a function configured to refer to a predetermined second calculating formula to set up the degree of difficulty for the second content in accordance with the second correction value. 

3. The non-transitory computer-readable medium according to claim 1, wherein the setting function includes a function configured to set up the degree of difficulty for the second content based on a number of users or a number of characters operated by the users in a case where the first content does not exist, the users or the characters being positioned within a predetermined range from a position at which the second content is to be generated.

2. The non-transitory computer-readable medium according to claim 1, wherein the generating function includes a function configured to generate the content at a predetermined position in a region in which the user or the character operated by the user is allowed to move.
4. The non-transitory computer-readable medium according to claim 1, wherein the setting function includes a function configured to cause another character, which is a cooperator of the user, to appear in a case where the assumed number of participants falls below the recommended number of participants, the other character being independent of an operation of the user.
5. The non-transitory computer-readable medium according to claim 1, wherein information indicating a basic degree of difficulty, which is a standard of the second content, is stored in the storage medium, and wherein the setting function includes: 
a function configured to carry out a correction for the basic degree of difficulty to reduce the degree of difficulty in a case where the assumed number of participants falls below the recommended number of participants; and 
a function configured to carry out a correction for the basic degree of difficulty to increase the degree of difficulty in a case where the assumed number of participants exceeds the recommended number of participants.
9.  A non-transitory computer-readable medium including a video game processing program product for causing a server to execute functions to control progress of a video game in response to an operation of a user, wherein the functions include:
a generating function configured to generate content in a case where a predetermined condition is satisfied, at least one of the user or a character operated by the user being allowed to participate in the content;
a storing function configured to store a number of participants who participate in first content and a clear time of the first content in a predetermined storage medium, the first content being a previously cleared content, the first content indicating one content among a plurality of generated contents, and the clear time indicating a time required to clear the first content;
a setting function configured to refer to the number of participants and the clear time of the first content that has been previously cleared to set up a degree of difficulty for second content, the second content indicating content to be newly generated; and
a detecting function configured to detect whether a generation condition is satisfied or not, the generation condition being contained in the predetermined condition, the generation condition being a condition to generate the second content, 

wherein the generating function includes a function configured to generate the second content with the degree of difficulty set up by the setting function in a case where the detecting function detects that the generation condition is satisfied.











wherein the setting function includes a function configured to set up the degree of difficulty for the second content based on a number of users or a number of characters operated by the users positioned within a predetermined range from a position at which the second content is to be generated, and
Claim 13 as a dependent claim is identical to Claim 3.

12. (New) The non-transitory computer-readable medium according to claim 9, wherein the generating function includes a function configured to generate the content at a predetermined position in a region in which the user or the character operated by the user is allowed to move.
14. (New) The non-transitory computer-readable medium according to claim 9, wherein the setting function includes a function configured to cause another character, which is a cooperator of the user, to appear in a case where an assumed number of participants falls below a recommended number of participants, the other character being independent of an operation of the user.
15. (New) The non-transitory computer-readable medium according to claim 9, wherein information indicating a basic degree of difficulty, which 1s a standard of the second content, is stored in the predetermined storage medium, and wherein the setting function includes:
a function configured to carry out a correction for the basic degree of difficulty to reduce the degree of difficulty in a case where an assumed number of participants falls below a recommended number of participants; and
a function configured to carry out a correction for the basic degree of difficulty to increase the degree of difficulty in a case where the assumed number of participants exceeds the recommended number of participants.


As to Claims 10 and 11, U.S. Pat. Pub. No. 2007/0254741 discloses that game content of a role-playing game (RPG) [0012] involves a player developing power through a series of strenuous battles [0012] along with a community of fellow gamers [0035] to accomplish a mission [0012].  The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would easily recognize the social RPG battle game comprising events can modify the invention of Applicant to achieve the predictable result of amplifying the specific titles that the invention can perform.  The Courts have held that 
combining prior art elements to achieve the predictable result is indicia of obviousness.

Allowable Subject Matter
6.	Claims 9-15 would be allowable but for the double patenting rejection as stated below.
7.	The following is a statement of reasons for the indication of allowable subject matter: U.S. Pat. Pub. No. 2010/0279762 to Sohn wherein the process of Fig. 4 load resources and metadata similar to the claimed invention yet continuously adjusts the game difficulty level but is silent on defining a clear time of the first content where the clear time indicates a time required to clear the first content.  U.S. Pat. Pub. No. 2012/0258780 to Yamaguchi invents a difficulty adjustment section of Fig. 8 yet is silent but the hit operable time [0114] is not a clear time indicating a time required to clear the first content as the first content persists on the display after the hit operable time has lapsed.  U.S. Pat. No. 6,358,148 to Tanaka discloses difficult by stages in a game which are adjusted according to a stage clearing time which is the time taken to clear a stage of objects dissimilar to the claimed clear time.  U.S. Pat. Pub. No. 2012/0122552 to Youn discloses dynamic difficulty adjustment (DDA)which lists a litany of parameters that can be assessed in the determination of game difficulty [0097] yet is silent wherein there is a clear time indicating a time to clear the content.  Further, all of the above references fail to disclose set up the degree of difficulty based on a number of characters operated by the users positions within a predetermined range from a position at which the second content is to be generated.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715